Citation Nr: 0830331	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-38 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
elbow fracture.

2.  Entitlement to a compensable disability rating from April 
2004 to December 2005 for degenerative spondylosis of the 
cervical spine, with disc protrusion at C5-6.

3.  Entitlement to a disability rating in excess of 10 
percent since December 2005 for degenerative spondylosis of 
the cervical spine, with disc protrusion at   C5-6.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985, and from May 1989 to May 1993.

The veteran presented sworn testimony in support of his 
appeal during a hearing before the undersigned Acting 
Veterans Law Judge in May 2008.  A transcript of the hearing 
has been included in his claims file and has been reviewed.

The issue of entitlement to a disability rating in excess of 
10 percent subsequent to December 2005 for degenerative 
spondylosis of the cervical spine, with disc protrusion at 
C5-6 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current, chronic left elbow 
disability.

2.  Between April 2004 and December 2005, the veteran had 
limited cervical spine motion, with combined ranges of 
cervical spine motion measured at 250 degrees in December 
2003 and 235 degrees in December 2005.


CONCLUSIONS OF LAW

1.  Service connection for a left elbow disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  A 10 percent disability rating for degenerative 
spondylosis of the cervical spine, with disc protrusion at 
C5-6, is granted effective from April 2004.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.59, 
4.71a, Diagnostic Code 5243 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Review of the claims file 
shows that the veteran was informed of these elements in a 
letter of September 2003 prior to the initial adjudication of 
his claims.  

The RO provided the veteran with the regulatory provisions 
governing service connection and the assignment of disability 
ratings, as well as the substance of the regulation 
pertaining to the VA's duties to notify and assist in a 
Statement of the Case dated in April 2004.  The veteran was 
informed of the law governing the assignment of disability 
ratings and effective dates in an April 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding a claim for an increased evaluation, VA must notify 
the veteran that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  In this case, the RO 
certified the veteran's claim to the Board of Veterans' 
Appeals (Board) prior to the promulgation of Vazquez-Flores, 
so it is not surprising that the veteran has not received 
written notice specifically tailored to this precedent.  
However, review of the hearing transcript reveals extensive 
discussion of these matters during the hearing.  Thus, in 
light of the circumstances, the Board holds that this 
deficiency is not prejudicial to the veteran's appeal.  The 
veteran has been informed of the specific rating criteria 
pertinent to his disabilities upon multiple occasions.  
Furthermore, review of his written and oral contentions shows 
that he has demonstrated actual understanding of these 
factors and has crafted his arguments to address the effect 
of his service-connected disabilities on his daily life, and 
employment, etc.  

VA medical records, private medical records, service medical 
records and VA medical examinations have been obtained in 
support of the veteran's claims.  The veteran has availed 
himself of the opportunity to testify during a hearing on 
appeal.  We are satisfied that all relevant evidence 
pertaining to the appeal issues decided herein has been 
obtained.  All relevant records and contentions have been 
carefully reviewed.  The veteran does not contend that there 
are and the Board has not identified any further areas of 
inquiry pertinent to the issues resolved in this decision.  
Thus, the Board concludes that VA has satisfied its duties to 
notify and assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The veteran contends service connection is warranted for 
residuals of a left elbow fracture which he sustained in 
service during a motorcycle accident.  His service medical 
records reflect the accident in December 1984.  X-rays taken 
at the time showed a Class I radial head fracture, which was 
treated and resolved without residual disability.  Although 
he reported having had a broken bone during the April 1985 
medical examination conducted in conjunction with his 
discharge, no sequellae were noted during the clinical 
examination.  Similarly, his upper extremities were deemed to 
have been normal and no disability involving his left arm or 
elbow was identified during any of his subsequent military 
physical examinations, including the discharge examination 
conducted in April 1993.

Post-service private medical records show that the veteran 
complained of left elbow pain and was given prescription pain 
medication.  Although X-rays taken in 2003 and 2005 were 
negative for arthritis or other bony deformity in the left 
elbow, the doctor of osteopathy rendered a diagnosis of 
traumatic arthritis of the left elbow, apparently based upon 
the veteran's history and current complaints.

The veteran underwent a VA examination in December 2003.  
Upon clinical examination there was no evidence of 
tenderness, pain, tiring with repeated flexion and extension.  
Range of motion studies revealed normal range of elbow 
motion.  There was no obvious loss of strength in the elbow, 
wrist, or hand of either hand.  Deep tendon reflexes were 
equal and symmetrical bilaterally.  X-ray studies were 
interpreted as showing normal bones, joints, and soft tissues 
of the left elbow.  The examiner rendered a diagnosis of a 
completely normal physical examination without evidence of 
loss of function or loss or range of motion.

A second VA examination was conducted in December 2005.  The 
examiner was provided with the veteran's claims file, 
including the service medical records.  Following review of 
this evidence and a clinical examination of the veteran, the 
examiner concluded that the veteran had no left elbow 
residuals from the in-service accident, as no fracture 
residuals showed on X-ray.  Rather, the examiner noted that 
the veteran complained of pain upon full extension of the 
elbow and felt that the veteran was probably experiencing 
some mild tennis elbow symptoms.  The examiner concluded the 
report by commenting that "arthritis of the epicondyle of 
the left arm is non-existent and [with] negative x-ray and 
physical findings."

During the May 2008 hearing, the veteran testified about the 
original injury, and reported that his elbow was put in a 
splint for about six weeks.  He stated that he later 
developed tenderness and soreness in his elbow, which he 
believes is related to the 1984 injury.  

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In other words, service connection may not be granted unless 
a current, chronic disability exists.  See, e.g., Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998).  Upon review of the evidence, 
the Board finds that no current, chronic left elbow 
disability is shown.  The only objectively-shown disability 
involving the veteran's left elbow is some tennis elbow 
symptoms, which is neither chronic nor shown to be related to 
the 1984 accident.  

In finding that no current, chronic disability exists, the 
Board is aware of the private physician's diagnosis of 
traumatic arthritis in the left elbow.  However, this 
diagnosis does not appear to have been based upon X-ray 
evidence, but rather upon the veteran's recitation of the 
1984 injury and his current symptoms.  The private physician 
did not, in fact, repeat the diagnosis after having obtained 
X-ray studies, and the X-ray evidence from both the private 
facility and the VA is in congruence, and shows no arthritis 
whatsoever, in the left elbow.  

Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, as the 
veteran is not shown to possess medical expertise of this 
nature, his belief that his left elbow symptoms are related 
to the 1984 accident cannot be accorded probative value in 
this forum.

In sum, none of the medical evidence of record shows any 
disability involving the left elbow which is thought to be 
related to the 1984 accident.  The tennis elbow 
symptomatology described on the VA examination report is not 
shown to be related to the 1984 injury, and is, in any case, 
not shown to be anything other than acute and transitory.  
The preponderance of the evidence is thus against the 
veteran's claim for service connection for a left elbow 
disability and the benefit sought must be denied.

Increased rating

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings that is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran sustained injury to his neck during an automobile 
accident in 1982.  He filed a claim for service connection 
for neck problems in August 2003.  Service connection was 
granted in a March 2004 rating decision and a noncompensable 
rating was assigned effective in August 2003, reflecting the 
date the claim was received by VA.  He filed a statement 
disagreeing with the disability rating assigned in April 2005 
approximately 13 months after receiving notice of the March 
2004 decision.  After obtaining additional medical evidence 
pertaining to the condition of the veteran's neck, the RO 
granted a 10 percent rating effective in December 2005.

Because this appeal has been ongoing for a lengthy period of 
time, since April 2005, and because the level of a veteran's 
disability may fluctuate over time, the VA is required to 
consider the level of the veteran's impairment throughout the 
entire appeal period.  In this respect, staged ratings are a 
sensible mechanism for allowing the assignment of the most 
precise disability rating-one that accounts for the possible 
dynamic nature of a disability while the claim works its way 
through the adjudication process.  O'Connell v. Nicholson, 21 
Vet. App. 89 (2007).  

In another relevant precedent, the Court noted that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  In reaching this conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that timeframe.  38 U.S.C.A. 
§ 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, as 
the veteran's claim for an increased disability rating was 
received in April 2005, the Board must consider whether the 
evidence supports a higher disability rating as early as 
April 2004.

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability 
to perform skilled motions smoothly.  38 C.F.R. § 4.45.  
Painful motion with joint or periarticular pathology and 
unstable joints due to healed injury are recognized as 
productive of disability entitled to at least a minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.  Under 
section 4.59, painful motion is considered limited motion 
even though a range of motion is possible beyond the point 
when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 
(1995).

The rating criteria for evaluating disabilities of the spine 
were updated when new criteria for the evaluation of spine 
disabilities were published in September 2002 and 2003.  
However, because the instant claim is a claim for an 
increased rating, rather than an appeal as to the assignment 
of the initial rating, and because it was filed in April 
2005, only the new criteria may be applied in this case.

Intervertebral disc syndrome is currently evaluated either on 
the total duration of incapacitating episodes over the 
previous twelve months or by combining under 38 C.F.R. § 4.25 
(the combined ratings table) separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluations under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  When 
rating intervertebral disc syndrome based upon incapacitating 
episodes, and the incapacitating episodes have a total 
duration of at least six weeks during the past twelve months, 
a disability rating of 60 percent is provided.  When the 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past twelve 
months, a disability rating of 40 percent is provided.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months, a 20 percent rating is provided.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past twelve months, a 
10 percent rating is provided.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243.  

Intervertebral disc syndrome can be rated under a General 
Rating Formula for Diseases and Injuries of the Spine, if 
this method results in a higher disability rating.  38 C.F.R. 
§ 4.71a.  With regard to the cervical spine, the General 
Rating Formula provides that a 10 percent disability rating 
will be assigned when forward flexion of the cervical spine 
is greater than 30 degrees but not greater than 40 degrees; 
or the combined rating of motion of the cervical spine is 
greater than 170 degrees but not greater than 335 degrees, or 
in cases of muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour.  A 
20 percent disability rating will be assigned with forward 
flexion of the cervical spine greater than 15 degrees, but 
not greater than 30 degrees, or when the combined range of 
motion of the cervical spine is not greater than 170 degrees, 
or with muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 
30 percent disability rating will be assigned when forward 
flexion of the cervical spine is limited to 15 degrees or 
less, or in the case of favorable ankylosis of the entire 
cervical spine.  38 C.F.R. § 4.71a.

Review of the medical evidence since April 2004 shows that 
the veteran complained of constant neck pain throughout the 
time period at issue and has taken prescription pain 
medication throughout, as well.  Additionally, the veteran 
contends he suffers from muscle spasms related to his 
cervical spine disability.  

Although dated prior to the time period at issue, the report 
of the December 2003 VA examination is relevant to this 
inquiry, because it contains findings showing the veteran's 
range of cervical spine motion at that time.  It is 
reasonable to assume that his cervical spine motion did not 
improve between December 2003 and December 2005, when his 
range of motion was again measured during the next VA 
examination.

At the time of the December 2003 examination, the veteran had 
no tenderness, muscle spasm, discoloration, or scars in his 
neck area.  Range of motion was 30 degrees of flexion, 
30 degrees of extension, 40 degrees of lateral flexion 
bilaterally, and 55 degrees of rotation bilaterally, all 
without pain.  

A magnetic resonance imaging scan performed in April 2005 was 
interpreted as showing a right sided disc protrusion at the 
C5-6 level, indenting the right side of the cervical spinal 
cord and causing right foraminal encroachment.  No other disc 
disease or canal stenosis was shown throughout the cervical 
spine.  

The report of the December 2005 VA examination shows that the 
veteran complained of occasional aching pain when turning his 
head to the left.  The veteran told the examiner that his 
neck problems had no impact upon his occupation as an 
electronic technician or upon his daily activities.  Upon 
range of motion exercises, the veteran demonstrated 
30 degrees of flexion with some discomfort at 20 degrees on 
the left, and 30 degrees of flexion with no discomfort on the 
right, 40 degrees of lateral flexion which was painful at 
5 degrees on the left, and 55 degrees of rotation bilaterally 
without discomfort.  There was no additional limitation 
following repetition.  There was no history of flare-ups, and 
no objective evidence of painful motion, spasm, weakness or 
tenderness.  There were no neurological findings, sensory or 
motor, and no incapacitating episodes.  The examiner rendered 
a final diagnosis of degenerative spondylosis with disk 
protrusion with minimal symptoms.  It is this report upon 
which the RO based the award of a 10 percent disability 
rating effective in December 2005.

During the hearing on appeal, the veteran described his neck 
pain as hot, spiky pain that has been present since the 1982 
accident, but has worsened recently.  He also testified that 
his neck symptoms have not hindered his work performance as 
his job is flexible enough that he can avoid physical tasks 
when his neck is most painful.  

Thus, in applying the rating criteria to the veteran's 
situation during the first time period at issue, between 
April 2004 and December 2005, the Board initially finds that 
the veteran has not experienced any incapacitating episodes, 
as defined in 38 C.F.R. § 4.71a.  He has not been prescribed 
bed rest, and indeed, has not taken to his bed on account of 
neck pain at any point between April 2004 and December 2005.  
Thus, a compensable rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is not warranted.

In applying the General Rating Formula for Diseases and 
Injuries of the Spine, the Board notes that with a combined 
range of cervical spine motion, as defined in 38 C.F.R. 
§ 4.71a, of 250 degrees in December 2003, the veteran met the 
criteria for a 10 percent disability rating under the General 
Rating Formula at that time.  However, as explained above, 
because he filed his claim for an increased rating in April 
2005, the earliest date when the Board can assign a 
10 percent rating is April 2004, one year prior to the date 
of his claim.  38 U.S.C.A. § 5110; Hart.  Therefore, we hold 
that a 10 percent disability rating, effective in April 2004, 
is warranted for the veteran's cervical spine symptoms.  

The preponderance of the evidence is against the award of a 
higher disability rating between April 2004 and December 
2005, as no greater impairment, in terms of the criteria in 
the General Rating Formula, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, or in terms of his pain, functional limitations, or 
impact upon his employment, is shown during this time period.  
See also 38 C.F.R. § 3.321.

The remaining question of whether a disability rating in 
excess of 10 percent is warranted subsequent to December 2005 
is addressed in the REMAND below.


ORDER

Service connection for residuals of a left elbow fracture is 
denied.

A 10 percent disability rating for degenerative spondylosis 
of the cervical spine, with disc protrusion at C5-6 is 
granted effective from April 2004, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

During the hearing on appeal, the veteran stated he has 
periods of inflammation or episodes when his neck gets 
irritated and then the pain radiates down into the muscles of 
his right shoulder and arm.  He also stated that his neck has 
become increasingly painful over the past few years and has 
worsened since the December 2005 VA examination.  

It appears that the veteran continues to seek private medical 
treatment as well as VA medical treatment for his neck 
complaints.  The most recent private medical records 
contained in the veteran's claims file are dated in 2005.  
Therefore, more recent private medical records should be 
obtained for review, so that complete picture of the 
veteran's current condition may be obtained.  VA treatment 
reports dated through 2008 are available for review, but have 
not yet been reviewed by the RO in the context of the 
veteran's claim.  As he has not waived such RO review, a 
remand is required for consideration of these records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for complaints 
involving his cervical spine since 2005.  
After securing the necessary release, the 
RO should obtain these records for review 
by adjudicators.

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran since May 2008 for inclusion in 
the file.

3.  After associating all outstanding 
records with the claims folder, the RO 
should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of any orthopedic and neurologic 
impairment related to his cervical spine 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.

The examiner should identify all cervical 
spine orthopedic pathology found to be 
present.  He or she should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should describe any pain, 
weakened movement, excess fatigability, 
and incoordination present in the 
cervical spine.  To the extent possible, 
the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the low 
back.  In addition, if possible, the 
examiner should state whether the 
cervical spine disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

The examiner should identify all cervical 
spine neurologic impairment found to be 
present.  In doing so, the examiner must 
specifically address the nature and 
severity of any right or left upper 
extremity neuropathy or radiculopathy 
found on examination.  

All findings and conclusions should be 
set forth in a legible report.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative, if he chooses to 
designate one, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


